      Case 1:19-cv-00038-SPB-RAL Document 24 Filed 04/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EDWARD KEITH DEMBRY,                          )
                                              )
                        Petitioner,           )
                                              )
                v.                            )       Case No. 1:19-cv-38-SPB-RAL
                                              )
WARDEN TRATE,                                 )
                                              )
                        Respondent.           )


                                      MEMORANDUM ORDER

         The petition for a writ of habeas corpus in this case was received by the Clerk of Court on

February 15, 2019 and referred to United States Magistrate Judge Richard A. Lanzillo for report

and recommendation (“R&R”) in accordance with the Magistrate Judges Act, 28 U.S.C.

§636(b)(1), and the Local Rules for Magistrate Judges. ECF No. 1. The petition was

subsequently filed of record on February 21, 2019, together with a supporting brief, after the

Petitioner paid the requisite filing fee. ECF Nos. 3, 4. Respondent filed his answer to the instant

habeas petition on May 1, 2019, ECF No. 16, and Petitioner replied on May 13, 2019, ECF No.

18.

         On March 25, 2021, Magistrate Judge Lanzillo issued an R&R recommending that the

petition be dismissed for lack of jurisdiction. ECF No. 23. The Magistrate Judge opined that

Petitioner had neither articulated a basis for relief under 28 U.S.C. §2241 nor shown that relief

under §2255 would otherwise be ineffective or inadequate, as set forth in In re Dorsainvil, 119

F.3d 245 (3d Cir. 1997). Objections to the R&R were due on April 12, 2021. As of the date of

this Order, no objections have been received.




                                                  1
   Case 1:19-cv-00038-SPB-RAL Document 24 Filed 04/16/21 Page 2 of 2




         After de novo review of the petition and documents in the case, together with the Report

and Recommendation, the following order is entered:


         AND NOW, this 16th day of April, 2021, IT IS ORDERED that the within petition for a

writ of habeas corpus, ECF No. [3] shall be, and hereby is, DISMISSED for lack of subject

matter jurisdiction.

         IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge

Lanzillo, issued on March 25, 2021, ECF No. [23], is hereby adopted as the opinion of this

Court.

         As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”




                                                       _____________________________
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge



cm:      Edward Keith Dembry
         08197-030
         FCI Oxford
         PO Box 1000
         Oxford, WI 53952
         (via U.S. Mail)

         Adam Fischer, AUSA (via CM/ECF)

         The Honorable Richard A. Lanzillo (via CM/ECF)




                                                   2
